DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140231081 to Scinta et al in view of US 20130206399 to Pimenov et al.
Regarding claims 21 and 25, Scinta teaches a system for improving a steam oil ratio (SOR) comprising: a boiler 110 fluidly coupled with a downhole portion 124 of a steam system via at least a boiler conduit 114, wherein the boiler is configured to schedule super-heat delivered to the downhole portion to optimize the SOR associated with the system (fig. 1; at least paragraph 0025 refers to the SOR improvement; paragraph 0020, claim 4, and the table on page 3 refer to the scheduling aspect; paragraph 0021 and claims 6 and 15 refer to superheat), and
a super-heater 116 fluidly coupled with the boiler via the boiler conduit, wherein the super-heater is fluidly coupled with the downhole portion via a super-heater outlet conduit 122 (fig. 1 and at least paragraph 0013).
However, it is not specifically taught that a temperature of the super-heater outlet is determined, wherein a controller uses the determined temperature to adjust/schedule the amount of super-heat.
Pimenov teaches a system for delivering super-heat downhole similar to that of Scinta, wherein it is further taught that the amount of super-heat is adjusted based on a determination of a temperature (see abstract; paragraphs 0009-0010, 0015-0022; claims 1-7).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a controller and temperature as basis for adjusting the amount of super-heat as taught by Pimenov in the super-heat delivery system of Scinta. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because using temperature was a well-known basis for adjusting the amount of super-heat delivered downhole so that an optimal steam injection rate is calculated, as taught by Pimenov.
Regarding claim 31, Scinta teaches a method for improving a steam oil ratio (SOR) comprising:
providing super-heat with at least one of a boiler 110 and a super-heater 116 fluidly coupled in series with a downhole portion of a steam system to the downhole portion of the steam system, wherein the boiler is fluidly coupled with the super-heater via a boiler conduit 114 and the super-heater is fluidly coupled with the downhole portion of the steam system via a super-heater outlet conduit 122 (fig. 1; at least paragraph 0025 refers to the SOR improvement; paragraph 0021 and claims 6 and 15 refer to superheat).
However, it is not specifically taught that the method includes determining a temperature of the super-heater outlet conduit; and adjusting the amount of super-heat based on the determined temperature of the super-heater outlet conduit.
Pimenov teaches a system for delivering super-heat downhole similar to that of Scinta, wherein it is further taught that the amount of super-heat is adjusted based on a determination of a temperature (see abstract; paragraphs 0009-0010, 0015-0022; claims 1-7).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use temperature as basis for adjusting the amount of super-heat as taught by Pimenov in the super-heat delivery system of Scinta. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because using temperature was a well-known basis for adjusting the amount of super-heat delivered downhole so that an optimal steam injection rate is calculated, as taught by Pimenov.
Claims 22-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scinta in view of Pimenov as applied to claim 21 above, and further in view of US 20120103605 to Kuhlman.
Regarding claim 22, Scinta teaches the system of claim 21, further comprising a general pipe section 124 of the downhole portion of the steam system, and a collection pipe 100 adjacent the pipe 124 configured to collect mobilized oil and spent steam and return the mobilized oil and spent steam to a ground surface location (fig. 1; at least paragraph 0014). However, it is not specifically taught that the pipe section 124 is a horizontal pipe section (nor is it specifically taught that the pipe section is vertical, for that matter, since the lower portion of the pipe is not shown or described).
Kuhlman teaches a SAGD system similar to that of Scinta, wherein it is further taught that at least one of the downhole pipe sections is horizontal (fig. 1 and paragraph 0028). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a horizontal pipe section as taught by Kuhlman as the pipe section of Scinta. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because horizontal pipe sections were a well-known pipe configuration for SAGD systems as taught by Kuhlman.
Regarding claim 23, the system of claim 22, wherein the SOR is measured at the ground surface location (see table on page 3, and paragraphs 0014 and 0024-0025 of Scinta).
Regarding claim 24, the system of claim 23, wherein the superheat is scheduled based on the measured SOR at the ground surface location (paragraphs 0020-0025, claim 4, and the table on page 3 of Scinta refer to the scheduling aspect).
Regarding claim 30, the system of claim 21, Scinta does not specifically teach that the super-heat is incremented until the SOR associated with the system is minimized. However, Kuhlman discloses wherein the super-heat is incremented until the SOR associated with the system is minimized (a SAGD operation 30 having a downhole steam generator, DHSG that generates high temperature (superheated) steam to obtain an incremental SOR so that the SAGD operation 30 including the operation of the DHSG may be incrementally controlled until the incremental SOR is reached, wherein the incremental SOR corresponds with a minimized SOR; abstract; figure 1; paragraphs [0027]; [0032]; [0035-0036]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Scinta to include the super-heat is incremented until the SOR associated with the system is minimized, as taught by Kuhlman for the advantage of accelerating initial SOR performance and increasing oil production (Kuhlman; paragraphs [0011]; [0036]).
Allowable Subject Matter
Claims 26-29 and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 39-40 are allowed.
Response to Arguments
Applicant's arguments with respect to independent claims 21 and 31 filed April 21, 2022 have been fully considered but they are not persuasive. It is argued that Scinta, which is the primary 103 reference used above, does not teach or suggest a controller configured to adjust an amount of superheat based on the temperature of the superheater outlet conduit, as in claim 21, or adjusting the amount of super-heat based on the determined temperature of the super-heater outlet conduit, as in claim 31.  The examiner acknowledges that the Scinta reference fails to teach or suggest these claim limitations, which is why the Pimenov was used in combination with Scinta.  As stated in the prior 103 rejection, and again above, Pimenov does provide a teaching/suggestion for a controller configured to adjust an amount of superheat based on the temperature of the superheater outlet conduit.  In claim 1 of Pimenov, for example, it is stated that there are steps of measuring steam temperature at an outlet of the tubing [the claimed temperature of the superheater outlet conduit], calculating an optimal steam injection rate when steam quality of the injected steam at the tubing outlet becomes greater than zero, and decreasing a steam injection rate [adjusting the amount of superheat, as claimed] to the calculated optimal steam injection rate value by decreasing the initial injection pressure and providing constant temperature at the outlet of the tubing (emphasis added).  These calculations and adjustments cannot be made without a controller, such as suggested in paragraphs 0020-0021.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674